                                             ■ %]m
                                            2{
 Case 2:19-mj-00427-LRL Document 1 Filed 07/29/19 Page 1 of 5 PageID# 1

                                                                          /^00(
                      UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OP NORTH CAROLINA
                             NORTHERN DIVISION

                          Nn a\\C\-CjR-U-


UNITED STATES OF AMERICA

            V.                                    INDICTMENT


LEMEYON CLASHAUN WALKER




      The Grand Juiy charges that:


      On or about December 3, 2017, in the Eastern District of North Carolina, the

defendant, LEMEYON CLASHAUN WALKER, having been convicted of a crime

punishable by imprisonmentfor a term exceeding one(1)year, did knowingly possess,

in and affecting commerce,a firearm and ammunition,in violation ofTitle 18, United

States Code, Sections 922(g)(1) and 924.



                   [Remainder of page intentionally left blank]




         Case 2:19-cr-00004-D Document 1 Filed 02/12/19 Page 1 of 3
  Case 2:19-mj-00427-LRL Document 1 Filed 07/29/19 Page 2 of 5 PageID# 2




                                FORFEITURE NOTICE

      The defendant is given notice that pursuant to the provisions of Title 18,

United States Code, Section 924(d), made applicable by Title 28,United States Code,

Section 2461(c), all of the defendant's interest in the property specified herein is

subject to forfeiture.

      Upon conviction of the foregoing offense, the defendant shall forfeit to the
United States any and all firearms and ammunition involved in or used in the

knowing commission of the offense. The forfeitable property includes, but is not

limited to, any and all ammunition.

      If any ofthe property described above, as a result of any act or omission ofthe

defendants:

       a. ■     cannot be located upon the exercise of due diligence;

       b.       has been transferred or sold to, or deposited with, a third person;

       c.       has been placed beyond the jurisdiction of the court;
                                                                                  1
       d.       has been substantially diminished in value; or

       e.       has been commingled with other property which cannot be divided
                without difficulty,



                       [Remainder of page intentionally left blank]




                                             2
              Case 2:19-cr-00004-D Document 1 Filed 02/12/19 Page 2 of 3
  Case 2:19-mj-00427-LRL Document 1 Filed 07/29/19 Page 3 of 5 PageID# 3




it is the intent ofthe United Stabs,pursuant to Title 21,United States Code,Seotion
.853(p), to sbk forfeiture of any other property of said defendant up to the value of
the forfeitable property described above.

                                                ATRUEBILL
                                                REDACTED VERSION
                                      Pursuant to the E-Govcmncient Act and the
                                        federal rules, the unredacted version of
                                       this dociiupejit.has haefig,Jjed undersea!

                                                DATE: 1*^7^

 ROBERT J. HIGDON,JR.
 United States Attorney


 By:
              D.PU<
       Assistant United States Attorney
       Criminal Division




                                            3

          Case 2:19-cr-00004-D Document 1 Filed 02/12/19 Page 3 of
CM/ECFCase 2:19-mj-00427-LRL
       - NCED                                                                      Page
                                       Document 1 Filed 07/29/19 Page 4 of 5 PageID# 4 1 of 2


                                                                                         USMJ Jones


                                         U.S. District Court
            EASTERN DISTRICT OF NORTH CAROLINA (Northern Division)
                 CRIMINAL DOCKET FOR CASE #: 2:19-cr-00004-D-l


Case title: USA v. Walker                                    Date Filed: 02/13/2019


Assigned to: District Judge James C.
Dever, III


Defendant(1)

Lemeyon Clashaun Walker

Pending Counts                             Disposition

Possession of firearm and ammunition
by a convicted felon
(1)


Highest Offense Level(Opening)

Felony

Terminated Counts                          Disposition

None


Highest Offense Level(Terminated)

None


Complaints                                 Disposition

None




Plaintiff

USA                                            represented by Jake D.Pugh
                                                              United States Attorney's Office - EDNC

                                                             150 Fayetteville Street, Suite 2100
                                                             Raleigh, NC 27601
                                                             919-856-4530
                                                             Email:jacob.pugh@usdoj.gov
                                                             LEAD ATTORNEY




https://ecf.nced.uscourts.gOv/cgi-bin/DktRpt.pl777394306826156-L_l_0-l                     07/29/2019
CM/ECFCase 2:19-mj-00427-LRL
       - NCED                                                                       Page
                                        Document 1 Filed 07/29/19 Page 5 of 5 PageID# 5 2 of 2


                                                                  A rrORNEY TO BE NOTICED
                                                                  Designation: Assistant US Attorney


 Date Filed     #   Docket Text

 02/12/2019     i INDICTMENT The foreperson's signature has been redacted pursuant to the E-
                  Government Act. The unredacted version of this document has been filed under
                    seal, as to Lemeyon Clashaun Walker(1)count 1.(Gessner, M.)(Entered:
                    02/13/2019)

 02/12/2019     2   Unredacted Document Indictment(Gessner, M.)(Entered: 02/13/2019)
 02/12/2019     3   Warrant Requested by USA as to Lemeyon Clashaun Walker.(Gessner, M.)
                    (Entered: 02/13/2019)

 02/12/2019     5   Penalty Sheet (Selected Participants Only) as to Lemeyon Clashaun Walker.
                    (Gessner, M.)(Entered: 02/13/2019)
 02/13/2019     4   Arrest Warrant Issued by Peter A. Moore, Jr., Clerk of Court in case as to
                    Lemeyon Clashaun Walker. Original to US Marshal's Office for service.
                    (Gessner, M.)(Entered: 02/13/2019)



                                        PACER Service Center
                                          Transaction Receipt
                                            07/29/2019 10:43:48

                    PACER Login: Lwoodcock0425 Client Code:
                    Description:    Docket Report    Search Criteria: 2:19-cr-00004-D

                    Billable Pages: 1                Cost:            0.10




https://ecf.nced.uscourts.gOv/cgi-bin/DktRpt.pl777394306826156-L_l_0-l                        07/29/2019
